         Case 1:21-cv-00710-RP Document 1 Filed 08/16/21 Page 1 of 18




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

PHILIP STEPP,                              §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §         Civil Action No. 1:21-cv-710
                                           §
JAY-REESE CONTRACTORS INC.,                §
and, RONALD J. ALBEE,                      §
                                           §
      Defendants.                          §

        PLAINTIFF’S ORIGINAL COMPLAINT, REQUEST FOR
       DECLARATORY RELIEF, AND DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

      Plaintiff, PHILIP STEPP (hereinafter sometime referred to as “Plaintiff”), by

and through his counsel, hereby files this Complaint, Request for Declaratory Relief,

and Demand for Jury Trial (“Complaint”) against Defendants, JAY-REESE

CONTRACTORS INC. (“JAY-REESE”), and RONALD J. ALBEE (“ALBEE”). In

support of his Complaint, Plaintiff alleges the following:

                                       I.
                                  THE PARTIES

      1. Plaintiff, PHILIP STEPP, is an individual residing in Cobb County,

         Georgia.

      2. Plaintiff is currently a citizen of the State of Georgia.



                                          1
  Case 1:21-cv-00710-RP Document 1 Filed 08/16/21 Page 2 of 18




3. At all times material hereto, Plaintiff was a resident of Hays County,

   Texas.

4. Defendant, JAY-REESE CONTRACTORS, INC., is a corporation

   organized under the laws of the State of Texas, and has offices and does

   business in Hays County, Texas.

5. Defendant, RONALD J. ALBEE, is an individual residing in Travis

   County, Texas.

6. Defendant, RONALD J. ALBEE, is a citizen of the State of Texas.

                             II.
                    JURISDICTION & VENUE

7. The Court has jurisdiction over the subject matter pursuant to 20 U.S.C. §

   1332 because the damages sought by Plaintiff are in excess of $75,000.00,

   exclusive of interest and costs, and the Parties are citizens of different

   States.

8. Venue is proper pursuant to 29 U.S.C. § 1391 because a substantial part of

   the events or omissions giving rise to the claims herein occurred within

   this District.

9. All conditions precedent to Plaintiff’s right to recover herein and to the

   Defendants’ liability have been performed or have occurred.




                                  2
  Case 1:21-cv-00710-RP Document 1 Filed 08/16/21 Page 3 of 18




                                III.
                               FACTS

10.On or around May of 2012, until April 6, 2020, Plaintiff was employed by

   Defendant, JAY-REESE. He was initially hired as a Project Engineer and

   promoted to Chief Estimator in 2016.

11.On or about March 17, 2017, Plaintiff, PHILIP STEPP entered into a Buy-

   Sell Agreement with Defendant, JAY-REESE.

12.The Buy-Sell Agreement granted PHILIP STEPP a 4.99% interest in JAY-

   REESE.

13.Plaintiff’s interest equals 125 shares of JAY-REESE stock.

14.On or about April 6, 2020, JAY-REESE terminated Plaintiff.

15.JAY-REESE allegedly terminated Plaintiff for cause.

16.Defendants alleges that Plaintiff’s termination was for “Cause” as defined

   in the Buy Sell Agreement, specifically, “willful, knowing act or a series

   of acts or of omission which when taken together or alone, constitute a

   material breach by [you] of the terms of the Shareholder’s employment,

   including any of the Company’s published policies” and/or “[you] willful

   violation of specific lawful written directions by [your] supervisor.”

17.Defendants allege that Plaintiff’s “repeated, willful refusal to follow

   directives and communicate with [his] supervisor, RONALD J. ALBEE,



                                   3
  Case 1:21-cv-00710-RP Document 1 Filed 08/16/21 Page 4 of 18




  and other work-related omissions which are/were critical to company

  business” led to his termination.

18.Section 9 of the Buy Sell Agreement addresses how termination of

  employment impacts a shareholder’s interest.          If a shareholder is

  terminated with cause or without cause, then the termination is deemed an

  offer to sell all of the shareholder’s shares within 120 days of the

  termination. However, the value of the shares is reduced by half if a

  shareholder is terminated with cause. The definition of “cause” in the Buy-

  Sell Agreement includes “any willful, knowing act or a series of acts or of

  omissions which when taken tougher, or alone, constitute a material breach

  by the Shareholder of the terms of the Shareholder’s employment,

  including any of the Company’s published policies.”

19.Under the Buy Sell Agreement, “cause shall not exist unless [JAY-

  REESE] has given the Shareholder written notice of the events it considers

  to be cause and to the extent curable, the Shareholder has had 30 days to

  cure the event.”

20.The Buy-Sell Agreement states that a shareholder’s ineffectiveness or

  incompetence is not deemed grounds for termination for cause.




                                  4
  Case 1:21-cv-00710-RP Document 1 Filed 08/16/21 Page 5 of 18




21.Further, under the Buy-Sell Agreement a shareholder’s act or omission will

   not be considered willful if the shareholder reasonably believed the act or

   omission was in, or not contrary to, the best interests of JAY-REESE.

22.At the time that ALBEE terminated Plaintiff’s employment, ALBEE, nor

   anyone else from JAY-REESE, inquired into whether Plaintiff believed

   any of his acts or omissions were in, or not contract to, the best interest of

   JAY-REESE.

23.Plaintiff denies there is any act or omission that justifies his termination.

24.Plaintiff believes that everything he was doing was in the best interest, and

   not contrary to, the best interest of JAY-REESE.

25.Plaintiff also believes that everything he was not doing was in the best

   interest, and not contrary to, the best interest of JAY-REESE.

26.Section 14 of the Buy-Sell Agreement requires that a shareholder have a

   promissory note for any deferred portion of the purchase price of the

   shares. Plaintiff complied with this requirement.

27.On or about March 1, 2017, Plaintiff entered into a Promissory Note with

   JAY-REESE for the amount of $400,000 with a 1.46% interest and a

   maturity date of November 31, 2026.




                                    5
  Case 1:21-cv-00710-RP Document 1 Filed 08/16/21 Page 6 of 18




28.The promissory note requires JAY-REESE to provide Plaintiff with

   written notice of default and ten (10) days to cure the default before

   accelerating payment on the Promissory Note.

29.The Promissory Note provides that in the event of a conflict between the

   Promissory Note and any provision of a loan agreement or security

   agreement of the same transaction, then the Promissory Note controls.

30.Plaintiff did not default on any of his payments.

31.On or about March 1, 2017, Plaintiff entered into a Security Agreement for

   Stock Purchase Agreement (“Security Agreement”).

32.The Security Agreement is between Plaintiff and ALBEE, an individual.

33.ALBEE agreed to lend Plaintiff $400,000 to purchase 125 shares of the

   common stock of JAY-REESE.

34.Under the Security Agreement, ALBEE is permitted to hold the stock

   shares as security for payment of the note and ALBEE shall deliver the

   shares to Plaintiff upon repayment of the promissory note.

35.If Plaintiff should fail to perform any terms of the Security Agreement or

   fail to make payments under the Promissory Note, then ALBEE shall have

   all the rights and remedies of a creditor and secured party at law and in

   equity, including those available under the Texas Uniform Commercial

   Code.


                                   6
  Case 1:21-cv-00710-RP Document 1 Filed 08/16/21 Page 7 of 18




36.Plaintiff did not default on the Promissory Note.

37.Plaintiff did not fail to perform any terms of the Security Agreement.

38.Plaintiff did not breach any terms of the Buy-Sell Agreement.

39.JAY-REESE failed to provide Plaintiff with either 30 days (in accordance

   with the Buy-Sell Agreement) to cure or 10 days to cure the event (in

   accordance with the Promissory Note) after providing written notice of the

   event it determines supports a for cause termination.

40.On or about May 13, 2020, JAY-REESE sent Plaintiff a letter alleging that

   since Plaintiff was “terminated for cause,” then he was only entitled to

   receive 50% of the value of his shares.

41.JAY-REESE also informed Plaintiff that he owed a balance of

   $121,188.13 under the Promissory Note with JAY-REESE, which was

   secured by the Security Agreement with ALBEE.

42.The value of Plaintiff’s shares is calculated by determining the total book

   value of the company, which is based on a formula set forth in the Buy-

   Sell Agreement.

43.On or about August 7, 2020, JAY-REESE issued Plaintiff a check in the

   amount of $84,472.00.




                                   7
          Case 1:21-cv-00710-RP Document 1 Filed 08/16/21 Page 8 of 18




       44.This amount reflected the total book value of the company as calculated

           by JAY-REESE, reduced by 50%, and deducting the $121,188.13

           remaining balance on the Promissory Note.

       45.Due to this insufficient payment, Plaintiff is still a shareholder of JAY-

           REESE, and per the book value as calculated by JAY-REESE, Plaintiff

           still owns approximately 74 shares of JAY-REESE. 1

       46.Albee wrongfully accelerated payment on a promissory note without a

           default of the note and deducted the full balance of the promissory note

           from the payment to Plaintiff.

       47.ALBEE, was a vice-principal of JAY-REESE.

       48.ALBEE is a corporate officer of JAY-REESE.

       49.ALBEE has the authority to employ, direct, and discharge an employee of

           JAY-REESE, such as Plaintiff.

       50.ALBEE is engaged in the performance of nondelegable or absolute duties

           of JAY-REESE.

       51.JAY-REESE has confided ALBEE with the management of the business

           of JAY-REESE.




1
  Jay-Reese calculates the value of Mr. Stepp’s 125 shares to be $205,000 (equal to $1,640 per
share), and has not paid $121,188.00 of that amount. Therefore, by Jay-Reese’s own calculations,
Mr. Stepp still owns 74 shares of Jay-Reese.
                                               8
  Case 1:21-cv-00710-RP Document 1 Filed 08/16/21 Page 9 of 18




52.At all times relevant to this lawsuit, ALBEE, was acting in the course and

   scope of his employment with Defendant JAY-REESE.

53.Defendant JAY-REESE is liable and responsible to Plaintiff for the acts

   and omissions of its employees, servants, agents, ostensible agents,

   officers and representatives under the doctrines of respondeat superior,

   agency, vicarious liability, agency by estoppel, and non-delegable duty.

54. Defendant JAY-REESE is liable to Plaintiff under the doctrine of

   respondeat superior for the actions of its employee, ALBEE.

                              IV.
                       CAUSES OF ACTION

                           COUNT I
             Breach of Contract Against JAY-REESE

55.Plaintiff re-alleges paragraphs 1-54, supra, and incorporate them herein by

   this reference.

56.JAY-REESE and Plaintiff are parties to valid and existing contracts,

   specifically the Buy-Sell Agreement and Promissory Note.

57.Plaintiff performed his obligations under the contracts.

58.JAY-REESE breached the contracts by, among other things, wrongfully

   accelerating the Promissory Note and deducting the full balance from the

   amount JAY-REESE paid to Plaintiff for his shares of stock, alleging that

   Plaintiff’s termination is for cause, and failing to provide Plaintiff either


                                   9
        Case 1:21-cv-00710-RP Document 1 Filed 08/16/21 Page 10 of 18




         with either 30 days (in accordance with the Buy-Sell Agreement) to cure

         or 10 days (in accordance with the Promissory Note) to cure any events or

         omissions JAY-REESE claims led to Plaintiff’s alleged for cause

         termination.

      59.Due to JAY-REESE’s breaches of the contracts, Plaintiff has suffered

         injury and damages. Plaintiff seeks to recover from JAY-REESE for these

         injuries and damages.

      60.Plaintiff seeks to recover his reasonable attorneys’ fees under Section

         38.001(8) of the Texas Civil Practice & Remedies Code.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant

be cited to appear and answer herein, and, upon final trial, Plaintiff have Judgment

against Defendant, JAY-REESE, as follows:

           A.     Judgment against Defendant, JAY-REESE, including economic,
      mental anguish, exemplary damages;

           B.      To the extent allowable by law, interest before and after
      judgment at the highest rate provided by law, until paid;

            C.     Costs of suit;

            D.     Attorneys’ fees and expenses;

            E.     Exemplary damages; and

            F.      Any and all other relief, both at law and in equity, which the jury
         deems to be fair and reasonable, and to which Plaintiff may show to be
         justly entitled.


                                         10
        Case 1:21-cv-00710-RP Document 1 Filed 08/16/21 Page 11 of 18




                                 COUNT II
               Breach of Contract Against RONALD J. ALBEE

      61.Plaintiff re-alleges paragraphs 1-54, supra, and incorporate them herein by

         this reference.

      62.ALBEE and Plaintiff are parties to a valid and existing contract,

         specifically the Security Agreement.

      63.Plaintiff performed his obligations under the contract.

      64.ALBEE breached the contracts by, among other things, improperly

         enforcing the Security Agreement.

      65.Due to ALBEE’s breach of the contract, Plaintiff has suffered injury and

         damages. Plaintiff seeks to recover from ALBEE for these injuries and

         damages.

      66.Plaintiff seeks to recover his reasonable attorneys’ fees under Section

         38.001(8) of the Texas Civil Practice & Remedies Code.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant

be cited to appear and answer herein, and, upon final trial, Plaintiff have Judgment

against Defendant, ALBEE, and as follows:

         A. Judgment against Defendant for economic, mental anguish, exemplary
         damages;

         B. To the extent allowable by law, interest before and after judgment at
         the highest rate provided by law, until paid;
                                        11
 Case 1:21-cv-00710-RP Document 1 Filed 08/16/21 Page 12 of 18




   C. Costs of suit;

   D. Attorneys’ fees and expenses;

   E. Exemplary damages; and

   F. Any and all other relief, both at law and in equity, which the jury deems
   to be fair and reasonable, and to which Plaintiff may show to be justly
   entitled.

                           COUNT III
                Conversion Against DEFENDANTS

67.Plaintiff re-alleges paragraphs 1-54, supra, and incorporate them herein by

   this reference.

68.Plaintiff was entitled to the possession of the $121,188.13, as well as the

   amount owed to him for being terminated without cause, that JAY-REESE

   withheld when wrongfully accelerating the Promissory Note.

69.Plaintiff was entitled to the possession of all 125 shares of JAY-REESE

   stock that was granted to him under the Buy-Sell Agreement.

70.Defendants are liable for exemplary damages because the harm to Plaintiff

   resulted from malice or fraud. When ALBEE continued to retain control

   over the portion of stock owned by Plaintiff, he was acting with the specific

   intent to cause substantial injury or harm to Plaintiff.




                                   12
        Case 1:21-cv-00710-RP Document 1 Filed 08/16/21 Page 13 of 18




      71.The malice is attributable to JAY-REESE because ALBEE was employed

         by JAY-REESE as a vice-principal and was acting in the scope of his

         employment.

      72.JAY-REESE AND ALBEE assumed and exercised dominion and control

         over the property in an unlawful and unauthorized manner, to the exclusion

         of and inconsistent with Plaintiff’s rights.

      73.JAY-REESE refused Plaintiff’s demand for the return of the property.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants

be cited to appear and answer herein, and, upon final trial, Plaintiff have Judgment

against Defendants, jointly and severally, as follows:

         A. Judgment against Defendants for including economic, mental anguish,
         punitive and exemplary damages;

         B. To the extent allowable by law, interest before and after judgment at
         the highest rate provided by law, until paid;

         C. Costs of suit;

         D. Attorneys’ fees and expenses;

         E. Exemplary damages; and

         F. Any and all other relief, both at law and in equity, which the jury deems
         to be fair and reasonable, and to which Plaintiff may show to be justly
         entitled.




                                         13
  Case 1:21-cv-00710-RP Document 1 Filed 08/16/21 Page 14 of 18




                            COUNT IV
                      Breach of Fiduciary Duty

74.Plaintiff re-alleges paragraphs 1-54, supra, and incorporate them herein by

   this reference.

75.Under the Security Agreement, ALBEE is the Trustee of the shares of

   JAY-REESE stock owned by Plaintiff and therefore owes a fiduciary duty

   to Plaintiff.

76.ALBEE breached that fiduciary duty when he, among other things,

   continues to retain control over the portion of stock still owned by Plaintiff,

   due to the insufficient payment from JAY-REESE.

77.Albee had a specific intent to cause substantial injury or harm to Plaintiff

   with his breach of fiduciary duty.

78.Defendant, ALBEE, committed this breach of fiduciary duty with malice

   and therefore is liable for punitive damages.

79.Defendant, ALBEE, is liable for exemplary damages because the harm to

   Plaintiff resulted from malice or fraud.        When Defendant, ALBEE,

   continued to retain control over the portion of stock owned by Plaintiff, he

   was acting with the specific intent to cause substantial injury or harm to

   Plaintiff.




                                   14
        Case 1:21-cv-00710-RP Document 1 Filed 08/16/21 Page 15 of 18




      80.The malice is attributable to JAY-REESE because ALBEE was employed

         by JAY-REESE as a vice-principal and was acting in the scope of his

         employment.

      81.Defendant, JAY-REESE, had knowledge of the acts of Defendant, REESE,

         conducted, but failed to repudiate such conduct.

      82.Defendants are liable for exemplary damages because the harm to Plaintiff

         resulted from malice or fraud. When ALBEE continued to retain control

         over the portion of stock owned by Plaintiff, he was acting with the specific

         intent to cause substantial injury or harm to Plaintiff.

      83.The malice is attributable to JAY-REESE because ALBEE was employed

         by JAY-REESE as a vice-principal and was acting in the scope of his

         employment.

      84.Due to ALBEE’s breach of his fiduciary duty, Plaintiff has suffered injury

         and damages. Plaintiff seeks to recover from ALBEE and JAY-REESE

         for these injuries and damages, including punitive damages.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants

be cited to appear and answer herein, and, upon final trial, Plaintiff have Judgment

against Defendants, jointly and severally, as follows:

         A. Compensatory, exemplary, punitive and unliquidated damages;

         B. To the extent allowable by law, interest before and after judgment at
         the highest rate provided by law, until paid;
                                         15
  Case 1:21-cv-00710-RP Document 1 Filed 08/16/21 Page 16 of 18




   C. Costs of suit;

   D. Attorneys’ fees and expenses; and

   F. Any and all other relief, both at law and in equity, which the jury deems
   to be fair and reasonable, and to which Plaintiff may show to be justly
   entitled.

                            COUNT VI
                       DECLARATORY RELIEF

85.Plaintiff re-alleges paragraphs 1-54, supra, and incorporate them herein by

   this reference.

86. Pursuant to Texas Civil Practice and Remedies Code Sections 37.001, et

   seq., the Court may declare rights, status, and legal relations whether or

   not further relief is or could be claimed, and before or after breach of

   contract.

87. Plaintiff seeks a judgment declaring that Plaintiff is still a shareholder of

   Jay-Reese and owns approximately 74 shares of Jay-Reese stock.

88.Plaintiff also seeks costs under Civil Practice and Remedies Code Chapter

   37 and 38.

89.Plaintiff is entitled to recover costs and reasonable and necessary attorney

   fees that are equitable and just under Texas Civil Practice and Remedies

   Code Section 37.009, because this is a suit for declaratory judgment.




                                   16
      Case 1:21-cv-00710-RP Document 1 Filed 08/16/21 Page 17 of 18




       Plaintiff is also entitled to recover its costs and reasonable attorney’s fees

       under Texas Civil Practice and Remedies Code Section 38.001.

    WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants

be cited to appear and answer herein, and Plaintiff have Judgment against

Defendants, jointly and severally, as follows:


          A. Declare that Plaintiff as a shareholder pursuant to the Buy-Sell
             Agreement;

          B. Costs and reasonable and necessary attorney’s fees as are equitable
             and just;

          C. To the extent allowable by law, interest before and after judgment at
             the highest rate provided by law, until paid; and

          D. Additional damages or relief as may be determined to be just and
             proper, in equity and in law.

                                    V.
                               JURY DEMAND

    Plaintiff demands a trial by jury of all the issues and facts in this case.

 Dated:

                                             Respectfully submitted,

                                             ROSS • SCALISE LAW GROUP
                                             1104 San Antonio Street
                                             Austin, Texas 78701
                                             (512) 474-7677 Telephone
                                             (512) 474-5306 Facsimile
                                             Megan@rosslawgroup.com

                                             /s/ Daniel B. Ross

                                        17
Case 1:21-cv-00710-RP Document 1 Filed 08/16/21 Page 18 of 18




                                  DANIEL B. ROSS
                                  Texas Bar No. 789810

                                  MEGAN E. EVANS
                                  Texas Bar No. 24090092

                                  ATTORNEYS FOR PLAINTIFF




                             18
